DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muszak (US 4795710).
Regarding claim 1, Muszak teaches a analyzer sample tray/carousel comprising a carousel base (180) having a lower surface on a first side of the carousel base, an upper surface on a second side of the carousel base that is opposite the first side, and an exterior edge between the lower surface and the upper surface on a side of the carousel base that intersects the first side and the second side, wherein the exterior edge of the carousel base is generally circular from a top view perspective, wherein at least a portion of the upper surface of the carousel base is angled downward towards a center of the carousel base, and wherein the angle is at least 1 degree, and wherein the carousel base is configured to rotate 360 degrees in at least one direction.  (Refer to Figures 2 and 3)
Regarding claim 2, the angle is between 1 and 5 degrees. (Refer to Figures 2 and 3)
Regarding claim 3, the angle is at least 5 degrees. (Refer to Figures 2 and 3)
Regarding claim 4, an exterior portion of the upper surface of the base, adjacent the exterior edge, is substantially flat, and wherein the angled portion of the upper surface of the carousel base is closer to the center of the carousel base than the exterior portion.  (Refer to Figure 2)
Regarding claim 5, the carousel base forms a ring shape. (Refer to Figures 2 and 3)
Regarding claim 6, the exterior edge is orthogonal to the first side and the second side. (Refer to Figures 2 and 3)
Regarding claim 7, a perimeter edge of the upper surface has a bevel. (Refer to Figures 2 and 3)
Regarding claim 8, a plurality of rack spacers (190) extending from the upper surface away from the lower surface, wherein each pair of adjacent ones of the plurality of rack spacers defines a rack slot therebetween.  (Refer to Figures 2 and 3)
Regarding claim 9, each of the plurality of rack spacers comprises a rack stopper that extends from the rack spacer towards an adjacent one of the plurality of rack spacers. (Refer to Figures 2 and 3)
Regarding claim 10, each of the plurality of rack spacers comprises two rack stoppers, wherein a first one of the two rack stoppers extends from the rack spacer towards a first adjacent one of the plurality of rack spacers on a first side of the rack spacer, and wherein a second one of the two rack stoppers extends from the rack spacer towards a second adjacent one of the plurality of rack spacers on a second side of the rack spacer that is opposite the first side of the rack spacer.  (Refer to Figure 2)
Regarding claim 11, a width of each rack stopper is less than a minimum width of each rack slot, such that a stopper gap exists between each pair of adjacent rack spacers. (Refer to Figures 2 and 3)
Regarding claim 12, a detector oriented in each stopper gap, wherein each detector is configured to detect whether or not a respective rack slot is occupied.
Regarding claim 13, a motor (112) configured to rotate the carousel in the at least one direction.
Regarding claim 14, the lower surface of the carousel base has a cutout, and wherein the digital slide scanning apparatus further a machine base (110); and three or more v-wheel bearings that engage the carousel base in the cutout to secure the carousel base to the machine base during rotation of the carousel.  (Refer to Figures 2 and 3)
Regarding claim 15, at least one of the three or more v-wheel bearings is adjustable. (Refer to Figures 2 and 3)
Regarding claim 16, three of the three or more v-wheel bearings are positioned in a triangular orientation. (Refer to Figures 2 and 3)
Regarding claim 17, a rotor (112); and a belt in contact with the rotor and a portion of the carousel base, wherein the motor is configured to drive the rotor in the at least one direction, and wherein rotation of the rotor in the at least one direction, driven by the motor, causes the belt to move the carousel base in the first direction.  (Refer to Figures 2 and 3)
Regarding claim 19, the motor is configured to drive the rotor in each of two opposite directions. (Refer to Figures 2 and 3)
Regarding claim 19, the exterior edge comprises a belt recess that extends around the carousel base, and wherein the belt contacts the carousel base within the belt recess.  (Refer to Figures 2 and 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muszak in view of Holmes (US 2014/0296089).
Refer above for the teachings of Muszak.
Muszak fails to teach a plurality of multi-color status indicator lights, wherein each of the plurality of multi-color status indicator lights indicates a status of one of a plurality of rack slots on the carousel.
Holmes teaches a sample processing system comprising a sensor that indicates that status of the cavity/rack slot such as a cavity is occupied or empty thus in process or not.
It would have been obvious to one having ordinary skill in the art to provide a sensor/indicator light to the device of Muszak in order to indicate if the slot is occupied or empty thus in process or not.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798